LATTIMORE, J.
Appellant was convicted in the district court of Bell county of possessing equipment for the manufacture of intoxicating liquor, and his punishment fixed at three years in the penitentiary.
That feature of the Dean Law (Acts 36th Leg. 1st & 2d Callen Sess. [1919] c. 78), making penal the possession of equipment for the purpose of manufacturing intoxicating liquor, having been repealed by ' its omission from the amended sections of said statute passed by the First Called Session of the Thirty-Seventh Legislature (Acts 37th Leg. 1st Called Sess. [1921] c. 61), under the numerous authorities we are compelled to reverse and dismiss the instant prosecution, and it is so ordered. Francis v. State (Tex. Cr. App.) 235 S. W. 580; Petit v. State. (Tex. Cr. App.) 235 S. W. 579.